United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2521
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Palmira Garcia

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                        for the Southern District of Iowa
                                 ____________

                          Submitted: December 21, 2021
                           Filed: December 28, 2021
                                 [Unpublished]
                                 ____________

Before GRUENDER, ERICKSON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

       Palmira Garcia appeals the sentence the district court1 imposed after she pled
guilty to a drug offense. Her counsel has moved to withdraw and has filed a brief

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
under Anders v. California, 386 U.S. 738 (1967), challenging the district court’s
denial of a mitigating-role reduction and the substantive reasonableness of Garcia’s
sentence.

       After careful review of the record, we conclude the district court did not clearly
err in declining to apply a mitigating-role reduction. See United States v. Hunt, 840
F.3d 554, 557 (8th Cir. 2016) (standard of review). We also conclude the district
court did not abuse its discretion when sentencing Garcia. See United States v.
Salazar-Aleman, 741 F.3d 878, 881 (8th Cir. 2013) (standard of review); United
States v. McCauley, 715 F.3d 1119, 1127 (8th Cir. 2013) (recognizing when a district
court varies below the United States Sentencing Guidelines Manual range, it is
“nearly inconceivable” that court abused its discretion in not varying downward
further).

      Further, having independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we grant
counsel leave to withdraw and affirm.
                       ______________________________




                                          -2-